DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.:  16/215,710 filed on 12/11/18 with effective filing date 3/17/2014. Claims 1-17 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-4, 13, & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes US 2006/0271433 A1 in view of Redd US 2015/0248602 A1. 
Per claim 1, Hughes discloses a decorative workpiece comprising: an inkjet printed wood pattern including an identification code to track-and-trace the decorative workpiece (para: 34, e.g. the certificate 100 is manufactured of paper, card or cover stock, plastic, fabric, metal, wood; where such certificate 100 may be printed or otherwise marked with instructions for redemption 104, certificate redemption value 102, redemption site 106 or similar identification); 
Hughes fails to disclose wherein the identification code is invisible with a human eye at a viewing distance larger than 20 centimeters.
Redd however in the same filed of endeavor teaches wherein the identification code is invisible with a human eye at a viewing distance larger than 20 centimeters (para: 13, e.g. the distribution of spots representing the two-dimensional code is invisible to a human eye at a distance of greater than or equal to 25 mm from the human eye).
Therefore, in view of disclosures by Redd, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hughes and Redd in order to generate laser pulses and directing the laser pulses at the substrate to form a distribution of spots on or within the substrate, where the distribution of spots represents the two-dimensional code and comprises multiple groups of spots. 
Per claim 2, Hughes discloses a decorative workpiece comprising: an inkjet printed wood pattern including an identification code to track-and-trace the decorative workpiece (para: 34, e.g. the certificate 100 is manufactured of paper, card or cover stock, plastic, fabric, metal, wood; where such certificate 100 may be printed or otherwise marked with instructions for redemption 104, certificate redemption value 102, redemption site 106 or similar identification).
Hughes fails to disclose wherein the identification code is invisible with the human eye and secret.
Redd however in the same filed of endeavor teaches wherein the identification code is invisible with the human eye and secret (para: 13, e.g. the distribution of spots representing the two-dimensional code is invisible to a human eye at a distance of greater than or equal to 25 mm from the human eye). 
Therefore, in view of disclosures by Redd, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Hughes and Redd in order to generate laser pulses and directing the laser pulses at the substrate to form a distribution of spots on or within the substrate, where the distribution of spots represents the two-dimensional code and comprises multiple groups of spots. 
Per claim 3, Hughes further discloses the decorative workpiece according to claim 1, wherein the decorative workpiece includes a synthetic core layer (para: 34, e.g. the certificate is manufactured of paper, card or cover stock, plastic, fabric, metal, wood, electronic matter, chemical matter, organic matter, or other similar printable or mark-able material).
Per claim 4, Hughes further discloses the decorative workpiece according to claim 2, wherein the synthetic core layer includes foamed polyethylene or foamed polyvinyl chloride, or the synthetic core layer is a vinyl-based synthetic material layer (para: 34, e.g. the certificate is manufactured of paper, card or cover stock, plastic, fabric, metal, wood, electronic matter, chemical matter, organic matter, or other similar printable or mark-able material).
Per claim 13, Redd further teaches the decorative workpiece according to claim 1, wherein the identification code is invisible with a human eye at a viewing distance larger than 50 millimeters (para: 13, e.g. the distribution of spots representing the two-dimensional code is invisible to a human eye at a distance of greater than or equal to 25 mm from the human eye).
Per claim 16, Hughes further discloses a track-and-tracing method for the decorative workpiece according to claim 2, the method comprising: decoding the identification code printed on the decorative workpiece (para: 44, e.g. a recipient can log onto a website & activate an online certificate, where they can virtually remove concealing matter with a peripheral device to reveal a prize; the prize being an award that can be printed and redeemed locally or redeemed online).
Per claim 17, Hughes further discloses a track-and-tracing method for the decorative workpiece according to claim 4, the method comprising: decoding the identification code printed on the decorative workpiece (para: 44, e.g. a recipient can log onto a website & activate an online certificate, where they can virtually remove concealing matter with a peripheral device to reveal a prize; the prize being an award that can be printed and redeemed locally or redeemed online).

Allowable Subject Matter
6.	Claims 5-12 & 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Oh et al. US 2020/0065598 A1, e.g. disclosed herein is a multi biometric terminal that includes a host system capable of recognizing two or more physical features.
	Agassy et al. US 2019/0130083 A1, e.g. an apparatus and method for device security, wherein a fingerprint image is acquired on a touchscreen, and an authentication process is performed based on the first fingerprint image.
	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485